United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3165
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                              James David Welton

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                            Submitted: June 11, 2021
                              Filed: June 17, 2021
                                 [Unpublished]
                                 ____________

Before ERICKSON, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      James Welton received a 120-month prison sentence after he pleaded guilty
to unlawfully possessing a firearm. See 18 U.S.C. §§ 922(g)(1), (g)(9), 924(a)(2).
Welton’s counsel requests permission to withdraw and, in an Anders brief, suggests
that the district court 1 incorrectly calculated the range under the Sentencing

      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
Guidelines and gave Welton an unreasonable sentence, both in terms of its length
and the decision to impose a fine. See Anders v. California, 386 U.S. 738 (1967).
We affirm.

       To start, the district court did not make a mistake in calculating the range. See
United States v. Campbell, 764 F.3d 874, 878 (8th Cir. 2014) (stating that doing so
results in a procedural error). Based on specific findings that Welton tried to kidnap
the victim, the court used “[t]he base offense level . . . for the substantive offense”
of kidnapping. U.S.S.G. § 2X1.1; see id. § 2A4.1. Although he argues that he did
not attempt to kidnap anyone, the court did not clearly err when it reached the
opposite conclusion. See United States v. Stobaugh, 420 F.3d 796, 802 (8th Cir.
2005) (articulating the standard of review); United States v. White, 354 F.3d 841,
843–44 (8th Cir. 2004) (explaining when it is appropriate to apply a cross reference
under U.S.S.G. § 2K2.1(c)(1)(A)).

       We also conclude that neither the 120-month sentence nor the $50,000 fine
poses a problem. With regard to the former, the district court sufficiently considered
the statutory sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper
factor or commit a clear error of judgment. See United States v. Feemster, 572 F.3d
455, 461–62 (8th Cir. 2009) (en banc). As to the latter, the court found that Welton
had the ability to pay before imposing a fine. U.S.S.G. § 5E1.2(a). Nothing suggests
that this finding was clearly erroneous. See United States v. Berndt, 86 F.3d 803,
808 (8th Cir. 1996) (articulating the standard of review).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




                                          -2-